DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9, 12-15, and 19-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2019/0174411 A1) in view of Lee et al. (US 2020/0351959 A1).
Regarding claim 1, Xu discloses:
a method of a first device (fig.1 discloses a remote-UE which is in communication with a network via relay UE, or in fig.2 the remote UE which is configured with sidelink and communicates with a second device (e.g. a relay-UE or other sidelink-UE and the network using different DRX (e.g. DRX and SL-DRX) at different times), comprising: 
being configured with a Sidelink (SL) Discontinuous Reception (DRX) configuration (fig.5 teaches that the mode-1 resource allocation is controlled by the eNB, and mode-2 allows for the relay-UE to configure the SL-DRX for the remote UE, par.[0057]); 
performing a sidelink communication with a second device (fig.2 which discloses the PC5-UL channel between the remote node and relay-UE wherein the and par.[0043] wherein the remote-UE and relay-UE are configured to perform sidelink communication with one another); and
wherein the first device monitors sidelink control channel when the timer is running (par.[0043] discloses the issue with continuously monitoring the PSSCH, thus the DRX is configured for the sidelink).
While the disclosure of Xu substantially discloses the claimed invention, it does not explicitly disclose: 
receiving a signaling, from the second device, indicating a new sidelink transmission; and 
determining whether to start or restart a timer in response to the signaling at least based on information indicated in the signaling (par.[0254 and 0257] describes the second UE starting a timer based upon the SCI and MAC PDU).
In an analogous art, Lee discloses:
receiving a signaling, from the second device, indicating a new sidelink transmission (par.[0207 and 0210] discloses that the transmitting UE transmits the SCI and either of a new transmission/or a retransmission of a MAC PDU for the direct link (e.g. a sidelink) to the receiving UE); and 
determining whether to start or restart a timer in response to the signaling at least based on information indicated in the signaling (par.[0207 and 0210] describes the receiving UE starting a timer when receiving the SCI along with the MAC PDU and an indication of a new transmission/or retransmission).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Xu, for configuring a sidelink DRX, with the methods for starting a timer for monitoring for sidelink data and control information as discussed in Lee. The motivation/suggestion would have been to reserve and re-use a sidelink resource reservation outside of the time period where the resource reservation would have ended (par.[0180 – 0181]).
Regarding claims 5, 12, and 19, Lee discloses:

wherein the signaling is a Sidelink Control Information (SCI), the signaling is transmitted via Physical Sidelink Control Channel (PSCCH), and/or the signaling is a SCI format with reserved period field (par.[0174] discloses that the UE receives Sidelink Control Information (SCI), wherein the SCI is carried on the sidelink control channel). 
Regarding claims 6, 13, and 20, Xu discloses:
wherein the timer is at least one of an inactivity timer, an on duration timer, or a retransmission timer for SL DRX, and/or the SL DRX configuration comprises at least a configuration of the timer (par.[0046] discloses the different types of SL-DRX timers).
Regarding claims 7 and 14, Xu discloses:
wherein the first device is in active time when the timer is running, wherein the first device monitors sidelink control channel when the first device is in active time (par.[0043] describes the receiving device monitoring the sidelink control channel when the timer is running during the active time).
Regarding claim 8 and 15, Xu discloses:
A first device, wherein the first device is being configured with a Sidelink (SL) Discontinuous Reception (DRX) configuration, comprising:
a control circuit; 
a processor installed in the control circuit; and 
a memory installed in the control circuit and operatively coupled to the processor; 
wherein the processor is configured to execute a program code stored in the memory to perform a method of a first device (fig.1 discloses a remote-UE which is in communication with a network via relay UE, or in fig.2 the remote UE which is configured with sidelink and communicates with a second device (e.g. a relay-UE or other sidelink-UE and the network using different DRX (e.g. DRX and SL-DRX) at different times), comprising: 
being configured with a Sidelink (SL) Discontinuous Reception (DRX) configuration (fig.5 teaches that the mode-1 resource allocation is controlled by the eNB, and mode-2 allows for the relay-UE to configure the SL-DRX for the remote UE, par.[0057]); 
performing a sidelink communication with a second device (fig.2 which discloses the PC5-UL channel between the remote node and relay-UE wherein the and par.[0043] wherein the remote-UE and relay-UE are configured to perform sidelink communication with one another); and
wherein the first device monitors sidelink control channel when the timer is running (par.[0043] discloses the issue with continuously monitoring the PSSCH, thus the DRX is configured for the sidelink).
While the disclosure of Xu substantially discloses the claimed invention, it does not explicitly disclose: 
receiving a signaling, from the second device, indicating a new sidelink transmission of a first transport block; and 
determining whether to start or restart a timer in response to the signaling at least based on information indicated in the signaling (par.[0254 and 0257] describes the second UE starting a timer based upon the SCI and MAC PDU).
In an analogous art, Lee discloses:
receiving a signaling, from the second device, indicating a new sidelink transmission of a first transport block (par.[0207 and 0210] discloses that the transmitting UE transmits the SCI and either of a new transmission/or a retransmission of a MAC PDU for the direct link (e.g. a sidelink) to the receiving UE); and 
determining whether to start or restart a timer in response to the signaling at least based on information indicated in the signaling (par.[0207 and 0210] describes the receiving UE starting a timer when receiving the SCI along with the MAC PDU and an indication of a new transmission/or retransmission).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Xu, for configuring a sidelink DRX, with the methods for starting a timer for monitoring for sidelink data and control information as discussed in Lee. The motivation/suggestion would have been to reserve and re-use a sidelink resource reservation outside of the time period where the resource reservation would have ended (par.[0180 – 0181]).
Regarding claim 9, Lee discloses:
wherein the first device starts or restarts the timer if the signaling is associated with a dynamic or one-shot Sidelink (SL) transmission associated with the second device, or if the new sidelink transmission is not associated with the set of SL periodic resources, or if the new sidelink transmission is performed on dynamic or non-periodic sidelink resources, or if the new sidelink transmission is not performed on one of the set of SL periodic resources, or if the first device is not indicated with the set of SL periodic resources from the second device, or if the signaling does not indicate sidelink resource reservation for a second TB (par.[0195] discloses resource pools configured for sidelink, and par.[0203] discloses resources being available during a period).

Allowable Subject Matter
Claims 2-4, 10-11, and 16-18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pelletier et al. (US 2013/0322413 A1) “Methods to Enable Scheduling and Control of Direct Link Communication in Cellular Communication Systems”
Bontu et al. (US 2014/0086152 A1) “Inter-Device Communication in Wireless Communication Systems”
Yin et al. (US 2017/0353819 A1) “Method and Apparatus for Resource Allocation on Relay Channel in a Wireless Communication System”
Bergstrom et al. (US 2019/0208535 A1) “Scheduling Timer”
He et al. (US 2020/0344722 A1) “Method and Apparatus for NR V2X Sidelink HARQ Procedure”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411